DETAILED ACTION
This is the first office action regarding application number 16/687231, filed on November 18, 2019, which is a is a continuation of International Application PCT/EP2018/062365 filed May 14, 2018, which claims the benefit of German Application 10 2017 208 290 filed May 17, 2017.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Federal Republic of Germany on May 17, 2017. It is noted, however, that applicant has not filed a certified copy of the DE10 2017 208 290.9 application.
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a) -(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action, 37 
Election/Restrictions
Applicant’s election of Group II, claims 12-20 in the reply filed on January 25, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant's election with traverse of Species A: Fig. 3 in the reply filed on January 25, 2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden on the Examiner.  This is not found persuasive because restricted species convex lens and diffraction gratings are not obvious variants of each other. Hence there is a search burden as explained in office action mailed on 10/28/2021.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “the laser” and depends on claim 12. However, claim 12 does not recite any laser. There is insufficient antecedent basis for this claim. It is not clear if claim 14 is reciting attributes of the laser beam in claim 12 or reciting attributes of a laser at the source. 
Claim 18 recite “a separating line” and depends on claim 12. However, claim 12 recites “a predetermined processing line” to process a workpiece. It is not clear if the separating line and the processing line points to the same line or there are multiple lines formed on the workpiece. For compact prosecution, both lines are interpreted as the same line.
 Claim 19 is rejected due to its dependency on claim 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakui et al., US 20120255935 (hereafter Kakui).
Regarding claim 12, 
Kakui teaches a laser processing method wherein a pulsed laser beam forms a plurality of focuses in the material. Hence Kakui is from the same field as the instant claim.
“A method for processing a workpiece along a predetermined processing line, comprising:” (Kakui teaches “a laser processing method by which an excellent shape of a cut surface can be achieved” in abstract.)

    PNG
    media_image1.png
    262
    474
    media_image1.png
    Greyscale

Fig. 3 of Kakui teaching a spectrum of pulsed laser light outputted from the MOPA laser light source
“generating a pulsed polychromatic laser beam;” (FIG. 3 is a graph teaching a spectrum of pulsed laser light outputted from the MOPA laser light source shown in FIG. 2. Hence the pulsed source generates polychromatic beam.)
“guiding the laser beam using an optical arrangement in order to generate a focal line along a beam direction of the laser beam,”(Abstract teaches “pulsed laser beam having a continuous spectrum is focused with a lens, thereby forming a focusing line constituted by a plurality of focuses that are obtained by predetermined bands forming the continuous spectrum of the laser beam,”)

    PNG
    media_image2.png
    232
    256
    media_image2.png
    Greyscale
 
Fig. 7 of Kakui teaches chromatic aberration of a convex lens

    PNG
    media_image3.png
    261
    459
    media_image3.png
    Greyscale

Fig. 8 of Kakui teaches chromatic aberration at different wavelengths
“ the optical arrangement having chromatic aberration for wavelength-dependent focusing of the laser beam and a filter for wavelength-dependent filtering of the laser beam;” (Chromatic aberration is interpreted as different focal lengths for different wavelengths as described in Fig. 3 and 4 of the instant specification. Fig. 7 and 8 of Kakui teaches a convex lens where different 
 “and generating a relative movement between the laser beam and the workpiece along the predetermined processing line, in order to process the workpiece by the laser beam.” (Fig. 6 and paragraph [94] teaches “By moving material to be processed 6 in the direction indicated by an arrow 7 in FIG. 6 (i.e., moving material to be processed 6 in the X-axis direction in FIG. 6), an area 8 of material to be processed 6 irradiated with laser beam 15 can be linearly formed.”

    PNG
    media_image4.png
    316
    558
    media_image4.png
    Greyscale

Fig. 6 of Kakui teaches moving the workpiece relative to the lens so a processing/separating line is formed on the workpiece
Paragraph [99] teaches “When the material to be processed is irradiated with such laser beam that forms the focusing line having a predetermined length, 
Regarding claim 20,
“The method of claim 12, wherein the workpiece comprises a stack of workpieces or a workpiece laminate.” (Kakui teaches a workpiece with GaN epitaxial layer and sapphire substrate in paragraph [105]. Hence Kakui teaches a stack of workpieces.)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 
Claims 13-19 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Strickland et al., Compression of amplified chirped optical pulses, Optics Communications, Volume 56(3), 1985 (hereafter Strickland), and Knight et al., US 20160268758 (hereafter Knight).
 “ The method of claim 12, wherein the laser beam is generated by a generator device selected from a group consisting of: a supercontinuum fiber laser, a spectral broadener, and a chirped pulse amplifier.” (The spectral broadener and a chirped pulse amplifier is drawn to the non-elected species B. 
Kakui does not teach a supercontinuum or chirped source. 
Knight teaches in paragraph [2] and [12] “a supercontinuum pulse source with an enhanced spectrum…the source comprising a micro structured optical fibre and a pump laser adapted to generate lasing radiation at a pump wavelength”. Hence Knight is solving the same problem of  generating a pulsed polychromatic laser beam as the instant claim. 
Strickland teaches a chirped pulse amplifier that broadens the spectrum before amplifying in Fig. 1. Hence Strickland is solving the same problem of generating a pulsed polychromatic laser beam as the instant claim. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the supercontinuum source from Knight or chirped amplifier source from Strickland as a laser source in Kakui. One of ordinary skill in the art would have been motivated to do so in order to generate “optical supercontinuum radiation” as taught in abstract of Knight;  or for “gain sweeping” as taught in Strickland.) 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Hosseini et al., US 20130126573 (hereafter Hosseini).
“The method of claim 12, further comprising controlling the laser to provide an attribute selected from a group consisting of: an average laser power of 5 to 120 watts, a pulse duration of less than 1 ns, a burst mode of 12 to 48 ns, a wavelength range of 350 nm to 2400 nm, and any combinations thereof.”(Kakui teaches in paragraph [93] “an average power of laser beam reaching the material to be processed is set to 8 W, a pulse repetition rate thereof is set to 1 MHz and a pulse width thereof is set to 200 ps”. Fig. 3 teaches a wavelength range of 1000 to 
Kakui does not explicitly teach 12 to 48 ns burst mode. Hosseini teaches a method to scribe and cleave a transparent substrate with laser. Hence Hosseini is from the same field as the instant claim.
Paragraph [87] of Hosseini teaches a pulse train of 8 pulses with a 26 ns repetition rate of pulses which overlaps the claimed range of 12 to 48 ns. 

    PNG
    media_image5.png
    222
    485
    media_image5.png
    Greyscale

Fig. 5 of Kakui teaches a burst mode of laser pulses
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the pulse repetition rate from Hosseini to the laser parameters taught in Kakui. One of ordinary skill in the art would have been motivated to do so because “heat accumulation and other transient effects do not dissipate in the short time between pulses, thus 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Schillinger et al., US 20140199519 (hereafter Schillinger).
“The method of claim 12, wherein the chromatic aberration for wavelength- dependent focusing of the laser beam comprises a convex lens made of quartz glass or two diffraction gratings.”(The limitation “two diffraction gratings” is drawn to the non-elected species of Species B. 
Kakui teaches convex lens. However, Kakui does not explicitly teach a lens made of quartz glass.
Schillinger teaches a method to cut a transparent material with laser wherein the laser forms an extended focal line. Hence Schillinger is from the same field as the instant claim. 
Schillinger teaches a plano-convex lens with quartz glass in paragraph [121]. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the lens in Kakui with quartz glass as taught in Schillinger. One of ordinary skill in the art would have been motivated to do so because “The strong (desired) spherical aberration of the lens 7 has the effect of producing the focal line” as taught in paragraph [121] of Schillinger.)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Clowes et al., US 9270080 (hereafter Clowes).
“The method of claim 12, wherein the filter is selected from a group consisting of: a band edge filter, a high pass filter, and lowpass filter.” (Kakui teaches a bandpass filter in Fig. 2. However, Kakui does not explicitly teach high or low pass filters. 
Clowes teaches a method “for generating spectrally broadened light generated responsive to receiving pump laser pulses and one or more non-linear processes; an optical output for delivering spectrally broadened light to a target”. Hence Clowes is from the same field as the instant claim. 
Clowes teaches a filter The filter component can be a fixed bandpass, short pass or long pass filter in column 12, lines 60-65. Even though Fig. 5 teaches a 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add a high or low pass filter as taught in Clowes to the method of Kakui. One of ordinary skill in the art would have been motivated to do “so as to allow a user to select a desired wavelength or wavelengths to be output by the output” as taught by Clowes in column 4, lines 45-50. )
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of Ortner et al., US 20160031745(hereafter Ortner).
“ The method of claim 12, wherein the workpiece comprises glass, glass ceramic or plastic and is at least partially transparent for wavelengths of the laser beam.” (Kakui does not explicitly teach a glass workpiece. Ortner teaches a method “for preparing transparent workpieces for separation. The method includes generating aligned filament formations extending transversely through 
Ortner teaches “glass or glass ceramics are contemplated as a workpiece material” in paragraph [3]. Paragraph [21] teaches “the substrate being transparent in the wavelength range of the laser radiation”. 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method in Kakui to process workpiece made of glass, glass ceramic as taught in Ortner. One of ordinary skill in the art would have been motivated to do so because “The substrate material is optically transparent at least in the range of wavelengths of the laser radiation, with an optical transmittance in this range of at least 80%/cm, preferably at least 85%/cm, and most preferably at least 90%/cm. Thus, the laser radiation can penetrate into the material” as taught in paragraph [35] of Ortner.)
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakui as applied to claim 12 above, and further in view of US patent application 16/687231. 
“The method of claim 12, further comprising introducing a separating line along which the workpiece can be separated by external action.” (Kakui teaches in 
The instant specification admits in paragraph [8] forming a predetermined, quasi perforated separating line on the workpiece. Paragraph [8] further teaches “By subsequent separating processes, for example generation of a thermal shock with a CO2 laser (cleaving), the microchannels may be connected to one another by cracks and the workpiece may be separated along the processing line (US 2015/165560 A).”  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method of thermal shock as taught in US2015/165560 to the method in Kakui to break the workpiece. One of ordinary skill in the art would have been motivated to do so because “Advantages of fracture surfaces produced in this way are their low roughness, outstanding geometrical accuracy and strength of the workpiece edges produced” as admitted in paragraph [8] of the instant specification.)
Regarding claim 19,
“ The method of claim 18, wherein the external action comprises mechanical action or thermal action.” (Kakui teaches in paragraph [94] and Fig. 6 
The instant specification admits in paragraph [8] forming a predetermined, quasi perforated separating line on the workpiece. Paragraph [8] further teaches “By subsequent separating processes, for example generation of a thermal shock with a CO2 laser (cleaving), the microchannels may be connected to one another by cracks and the workpiece may be separated along the processing line (US 2015/165560 A).”  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to use the method of thermal shock as taught in US2015/165560 to the method in Kakui to break the workpiece. One of ordinary skill in the art would have been motivated to do so because “Advantages of fracture surfaces produced in this way are their low roughness, outstanding geometrical accuracy and strength of the workpiece edges produced” as admitted in paragraph [8] of the instant specification.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/FAHMIDA FERDOUSI/Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761